FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March , 2016 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO PUBLICLY HELD COMPANY AND AUTHORIZED COMPANY CNPJ/MF No. 47.508.411/0001-56 NIRE 35.300.089.901 EXTRACT OF THE MINUTES OF THE MEETING OF THE BOARD OF DIRECTORS HELD ON MARCH 22 nd , 2016 1. DATE, TIME AND PLACE: On March 22 nd , 2016, at 09:00 a.m., at the head offices of Companhia Brasileira de Distribuição (“ Company ”), at Avenida Brigadeiro Luís Antônio, No. 3.142, City and State of São Paulo. 2. CONDUCTION OF THE MEETING: Chairman : Mr. Jean-Charles Henri Naouri; Secretary : Mrs. Ana Paula Tarossi Silva. 3. CALL TO ORDER AND ATTENDANCE : The call to order was waived pursuant to paragraphs first and second of article 15 of the Company’s Bylaws and articles 7 and 8 of the Internal Regulation of the Company’s Board of Directors. All of the members of the Company’s Board of Directors attended the meeting, namely, Messrs. Jean-Charles Henri Naouri, Arnaud Strasser, Carlos Mario Giraldo Moreno, Eleazar de Carvalho Filho, Filipe da Silva Nogueira, Jose Gabriel Loaiza Herrera, Luiz Aranha Corrêa do Lago, Luiz Augusto de Castro Neves, Maria Helena dos Santos Fernandes Santana, Roberto Oliveira de Lima and Yves Desjacques. 4. AGENDA: (i) Analysis and deliberation for the election of the new executive secretary of the Board of Directors; (ii) Analysis and deliberation of the proposal (A) for the allocation of the results for the year ended December 31, 2015, including the capital budget for the year 2016; and (B) of the investment plan for the year 2016, as well as its submission to resolution by the General Meeting of the Shareholders; (iii) Analysis and deliberation of the management’s proposal for the issuance of shares under the Company’s stock option program and the capital increase related therewith; (iv) Analysis and deliberation on the management’s proposal regarding the overall compensation to be paid to the Company's management for 2016, to be subjected to the approval of the Shareholders’ General Meeting; (v) Analysis and examination of candidates to be elected to the Board of Directors for the term of two years; (vi) Analysis and deliberation of the proposal for the election of the members of the Executive Board for a term ending at the first meeting of the Board of Directors after the Annual Shareholder’s General Meeting that will approve the management accounts related to the fiscal year of 2017; (vii) Analysis and deliberation, from the perspective of the Policy for Transactions with Related Parties, regarding the execution of General Conditions for the Provision of Guarantee, to be executed between the Company and Cnova Comércio Eletrônico S.A.; (viii) Analysis and deliberation on the management proposal for the subsidy of deliberation of the shareholders at the Annual and Extraordinary General Shareholders Meeting, in accordance with the applicable law, including the management's proposal for (A) allocation of results of the fiscal year ended in December 31st, 2015, (B) investment plan referred to the year of 2015, as well as analysis and deliberation on the limit value to be allocated to the referred plan for the fiscal year, for approval by the 2016 General Shareholders Meeting of the Company, and (C) compensation of the managers and of the Fiscal Council, as applicable, as well as items 10, 12.5 to 12.10 and 13 of the Company's Reference Form; and (ix) Analysis and deliberation on the notice of the Company’s Annual and General Shareholders Meeting, to be held on April 27th, 2016. 5. RESOLUTIONS : As the meeting was commenced, Messrs. Members of the Board of Directors examined the items comprised in the Agenda and decided as following: 5.1. Analysis and deliberation for the election of the new executive secretary to the Board of Directors: after discussions, Messrs.
